internal_revenue_service number release date index number -------------------------------------- --------------------------------------------- ----------------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b01 plr-103934-17 date date legend taxpayer -------------------------------------------------------------------- ---------------------------------------------------- parent company accounting firm individual individual individual individual state a city a year year month date date --------------------------------- ------------------------------------- --------------------------------- -------------- ------------------------ -------------- ----------------------- ------------ ------------- ------ ------ ------ ------------------------ -------------------------- plr-103934-17 date date date date a b -------------------------- -------------------- ------------------ --------------------------- --- -- dear --------------- this responds to a letter dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to be treated as a real_estate_investment_trust reit facts taxpayer is a state a single member limited_liability_company that was formed on date to hold through disregarded entities a industrial buildings collectively properties specified in the limited_partnership agreement for parent taxpayer’s owner properties are located in b states across the u s taxpayer commenced operations on date parent is an entity within the company group of funds taxpayer represents that properties are leased to tenants as warehouse space and are used for such things as the storage of goods and manufacturing activities taxpayer represents that it always intended that taxpayer would elect to be treated as a reit by filing form 1120-reit u s income_tax return for real_estate_investment_trusts for its initial taxable_year taxpayer represents that the limited_partnership agreement for parent specifically identifies that a reit subsidiary will be formed the reit subsidiary and notes that parent shall cause each reit subsidiary to elect on its u s federal_income_tax return for the fiscal_year during which such reit subsidiary was formed to be treated as a reit the limited_partnership agreement also provides that parent shall use its commercially reasonable efforts to continue thereafter to cause such reit subsidiary to operate in a manner that would permit such reit subsidiary to continue to qualify as a plr-103934-17 reit excerpts from the limited_partnership agreement for parent were submitted together with the ruling_request taxpayer does not have its own tax department company engaged outside legal advisors to assist in complying with necessary filings when taxpayer was formed this would include creation of the reit entity under local law and purchasing the property to be held by the reit in addition company also engaged accounting firm to provide guidance on tax related matters and assistance with tax compliance for parent and its subsidiaries included within the scope of accounting firm’s engagement was the preparation of certain federal and state tax filings including extensions and returns individual a principal in accounting firm’s city a office was assigned to the engagement accounting firm believed that taxpayer would be formed in year but as a single member limited_liability_company would default to a disregarded_entity in that year and activities if any would therefore be reported on parent’s year tax_return accounting firm believed that taxpayer would not acquire any properties until year and would elect to be treated as a reit in year however due to a miscommunication between taxpayer its legal advisors and accounting firm accounting firm was unaware that taxpayer acquired properties on date pursuant to its engagement and belief as to the operations of taxpayer accounting firm prepared form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for parent for the tax_year ending date to be filed by its due_date date however because accounting firm was not aware that taxpayer acquired assets prior to date accounting firm did not file a form_7004 to extend the form 1120-reit for taxpayer taxpayer represents that at all times it intended to elect to be treated as a reit in the year in which assets were acquired the chief financial officer of company individual was aware of the need to make an election for taxpayer to be treated as a reit but did not specifically communicate the year for which the reit election should be first effective in month of year individual the controller of company and individual accounting firm director were discussing the group's required filings for the year ended date accounting firm noted that taxpayer was considered a disregarded_entity as of date and that a separate form 1120-reit would not need to be filed taxpayer indicated that assets were acquired in year and therefore a form reit should be filed for the year ended date it was during this discussion that it was identified that the election to treat taxpayer as a reit would not be valid as to year because the election must be made on a timely filed return and as a form_7004 had not been filed to extend the form 1120-reit it could not then be timely filed on date individual discussed the missed election as well as the availability of relief to make the election out of time with individual chief financial officer after learning that such relief was available individual made the determination to proceed with submitting a request for relief to make the late reit election pursuant to sec_301_9100-1 and plr-103934-17 taxpayer filed a form 1120-reit by date for the year year that return contained an election to be treated as a reit and a disclosure that a request for relief would be filed taxpayer makes the following additional representations the request for relief was filed by taxpayer before the failure to make the regulatory election was discovered by the service granting the relief will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not seek to alter a return position for which an accuracy related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election taxpayer is not using hindsight in requesting this relief no specific facts have changed since the due_date for making the election that makes this election advantageous to taxpayer the period of limitations on assessment under sec_6501 has not expired for taxpayer for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed the affidavits required by sec_301_9100-3 were provided with taxpayer’s request law and analysis sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such an election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1_856-2 of the income_tax regulations the election shall be made by the trust by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply plr-103934-17 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to mean an election whose due_date is prescribed by a regulation or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed of the required election but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been plr-103934-17 affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to be treated as a reit effective as of the first day of the taxable_year that commenced on date and ended on date this ruling is limited to the timeliness of the filing of taxpayer's election under sec_856 this ruling's application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely _______________________________ jason g kurth assistant to the branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
